                   1      FENNEMORE CRAIG, P.C.
                          Richard I. Dreitzer, Esq., NV Bar No. 6626
                   2      300 South Fourth Street, Suite 1400
                          Las Vegas, Nevada 89101
                   3      Telephone: (702) 692-8000
                          Facsimile: (702) 692-8099
                   4      Email: rdreitzer@fennemorelaw.com

                   5      Attorneys for Defendants BANK OF GEORGE
                          and T. RYAN SULLIVAN
                   6

                   7                                  UNITED STATES DISTRICT COURT

                   8                                             DISTRICT OF NEVADA

                   9
                          STEVEN TRANG, an individual,                  Case No.: 2:17-cv-00162-APG-EJY
                 10
                                   Plaintiff/Counterdefendant,
                 11                                                           STIPULATION AND [PROPOSED]
                          vs.                                                   ORDER FOR CONTINUANCE
                 12                                                             OF DISCOVERY DEADLINES
                 13       BANK OF GEORGE, a Domestic
                                                                                          (First Request)
                          Corporation; and T. RYAN SULLIVAN
                 14       in his individual and professional
                          capacity,
                 15

                 16                Defendants/Counterclaimants.

                 17
                                   Pursuant to LR IA 6-1, 6-2, Plaintiff/Counterdefendant, in the above-captioned action,
                 18
                          STEVEN TRANG (hereinafter, “PLAINTIFF”), by and through his attorney of record, Andre
                 19
                          Lagomarsino, Esq. of Lagomarsino Law, and Defendants/Counterclaimants BANK OF
                 20

                 21       GEORGE, a Nevada corporation (hereinafter, “BOG”) and T. RYAN SULLIVAN (hereinafter

                 22       “SULLIVAN”) (BOG and Sullivan, together, “DEFENDANTS”), by and through their attorney
                 23       of record, Richard I. Dreitzer, Esq. of the law firm of Fennemore Craig, P.C., hereby stipulate to
                 24
                          continue the discovery deadlines approved by the Court on March 24, 2021 (ECF No. 54), by
                 25
                          staying the outstanding discovery deadlines until Plaintiff’s Special Motion to Dismiss (ECF No.
                 26
                          55) is ruled on by the Court or for a period of one hundred twenty (120) days, whichever is
                 27

                 28       sooner, at which time the parties will jointly submit a proposed amended scheduling order with

    300 S. FOURTH ST.     18445250.2
        SUITE 1400
LAS VEGAS, NEVADA 89101
       702-692-8000
                   1      revised discovery deadlines for the Court’s approval. The requested continuance is sought in
                   2      good faith and not for purposes of undue delay.
                   3
                                       Currently, there are six (6) dates that are operative in this matter, which the Court has
                   4
                          previously approved. These are:
                   5
                                       Discovery Cut-Off                                  October 18, 2021
                   6

                   7                   Initial Expert Disclosure                          August 18, 2021

                   8                   Rebuttal Expert Disclosure                         September 17, 2021

                   9                   Dispositive Motions                                November 17, 2021
                 10                    Joint Pretrial Order                               December 17, 2021
                 11
                                       Fed. R. Civ. P. 26(a)(3) Disclosures               December 17, 2021
                 12
                                   This request is submitted at least twenty-one (21) days prior to each of the six (6)
                 13
                          deadlines specified above. See LR 26-3 (requiring any stipulation or motion for modification or
                 14

                 15       extension of this discovery plan and scheduling order to be made at least twenty-one (21) days

                 16       prior to the expiration of the subject deadline).

                 17                                           DISCOVERY COMPLETED TO DATE
                 18
                                       The parties have exchanged initial disclosures pursuant to FRCP 26(a)(1). Plaintiff
                 19
                          served his Initial Disclosures on July 21, 2020. Defendants served their Initial Disclosures on
                 20
                          August 3, 2020. Plaintiff propounded and served its First Set of Interrogatories, Requests for
                 21
                          Production of Documents and Requests for Admission to Defendants on September 1, 2020.
                 22

                 23       Defendants propounded and served their answers to Plaintiff’s First Set of Interrogatories, and

                 24       Requests for Admission to Plaintiff on October 7, 2020.
                 25

                 26

                 27

                 28
                                                                              2
    300 S. FOURTH ST.
                          18445250.2
        SUITE 1400
LAS VEGAS, NEVADA 89101
       702-692-8000
                   1                             DISCOVERY THAT REMAINS TO BE COMPLETED
                   2                   Discovery is ongoing in this case. The parties expect additional written discovery to be
                   3
                          propounded by both parties. The parties also still need to take multiple party depositions, depose
                   4
                          percipient witnesses, and disclose and depose experts.
                   5
                                                  REASONS FOR CONTINUANCE OF DISCOVERY
                   6

                   7               Defendants filed counterclaims against Plaintiff on March 8, 2021 (ECF No. 47). In

                   8      response, Plaintiff filed a Special Motion to Dismiss pursuant to NRS 41.660. That Nevada

                   9      statute requires the Court to stay discovery pending a ruling by the Court on the Motion. See
                 10       NRS 41.660(3)(e)(1). The parties agree that presenting witnesses for deposition now, without the
                 11
                          ability to ask questions on the counterclaims, would be a waste of time and resources, and would
                 12
                          therefore not serve the interests of justice. See NRS 41.660(6) (“The court shall modify . . . any
                 13
                          other deadlines relating to a complaint filed pursuant to this section if such modification would
                 14

                 15       serve the interests of justice.”). It is far more efficient to resume discovery on all claims once it is

                 16       clear which counterclaims survive the Court’s ruling. As such, the parties agree to continue

                 17       discovery until the Court rules on the Special Motion to Dismiss or for a period of one hundred
                 18
                          twenty (120) days, whichever is sooner.
                 19
                                                         REQUEST FOR EXPEDITED RULING
                 20
                                   Further, the parties request the Court conduct an expedited review of the Special Motion to
                 21
                          Dismiss, once briefing is complete. NRS 41.660(3)(f) (“the Court shall . . . [r]ule on the motion
                 22

                 23       within 20 judicial days after the motion is served upon the plaintiff”).

                 24

                 25

                 26

                 27

                 28
                                                                              3
    300 S. FOURTH ST.
                          18445250.2
        SUITE 1400
LAS VEGAS, NEVADA 89101
       702-692-8000
                   1
                                   IT IS SO STIPULATED.
                   2
                                   DATED: this 27th day of May, 2021.
                   3

                   4                                                           FENNEMORE CRAIG, P.C.
                   5                                                           By: /s/ Richard I. Dreitzer _______
                                                                               RICHARD I. DREITZER, ESQ.
                   6                                                           NV Bar No. 6626
                                                                               300 South Fourth Street, Suite 1400
                   7                                                           Las Vegas, Nevada 89101
                                                                               Telephone: (702) 692-8000
                   8                                                           rdreitzer@fennemorelaw.com
                                                                               Attorneys for Defendants BANK         OF
                   9                                                           GEORGE and T. RYAN SULLIVAN
                 10
                                       Dated this 27th day of May, 2021.
                 11

                 12
                                                                               LAGOMARSINO LAW FIRM
                 13

                 14                                                            By: /s/ Andre M. Lagomarsino_____
                                                                               ANDRE M. LAGOMARSINO, ESQ.
                 15                                                            Nevada Bar No. 6711
                                                                               3005 West Horizon Ridge Pkwy, #241
                 16                                                            Henderson, Nevada 89052
                                                                               Telephone: (702) 383-2864
                 17                                                            aml@lagomarsinolaw.com
                                                                               Attorneys for Plaintiff STEVEN
                 18                                                            TRANG

                 19                    IT IS SO ORDERED.

                 20

                 21
                                                                  By:  ________________________________
                 22                                               UNITED STATES MAGISTRATE JUDGE

                 23                                               Dated: May 27, 2021

                 24

                 25

                 26

                 27

                 28
                                                                           4
    300 S. FOURTH ST.
                          18445250.2
        SUITE 1400
LAS VEGAS, NEVADA 89101
       702-692-8000
